 In the Matterof CALCO CHEMICAL COMPANY, INC., AND AMERICANCYANAMID COMPANYandCHEMICAL WORKERs LOCALNo. 20923,A. F. of L.Case No. C-468.-Decided April 17,1939Chemicaland Dye ManufacturingIndustries-Interference,Restraint, andCoercion:usuar order not issuedin view ofcompliancewith IntermediateReport-Company-Dominated Union:initiated by the employer as successorto outlawedrepresentation plan and as first step in introduction of a program of employeeorganization and industrial relations,known as the"Hamilton Plan" ; accordedvarious formsof favoredtreatment and support in effort to foster its growthand eliminateA. F. ofL. union as rival;application of "Hamilton Plan" foundillegal underAct ; discontinuanceof domination,interference,and support andof use of "Hamilton Plan" or any similar program ordered;usual remedial ordernot issuedin view ofcompliancewithIntermediateReport-Discrimination:nofindings or order, in view of compliance with Intermediate Report and of factthat intervenor did not objecttoTrial Examiner's recommendations in thisregard ; charges of, notdismissed-Complaint:dismissedwithout prejudiceagainst oneof therespondents.Mr. Lester M. Levin,for the Board.Mr. George R. MartinandCol.W. S. Weeks,of New York City, forthe respondents.Mr. Louis Josephson,of Trenton, N. J., for the Chemical Workers.Mr. Edward W. Hainilton,andMr. J. Eugene McMahon,of Buffalo,N. Y., for The Calcocraft.Miss Ida Klaus,of counselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Chemical Workers Local No. 20923,A. F. of L.,1 herein called the Chemical Workers, the National LaborRelations Board, herein called the Board, by the Regional Director forthe Second Region (New York City), issued its complaint, datedSeptember 2, 1937, against American Cyanamid Company and TheCalco Chemical Company, Inc.,2 both of Bound Brook, New Jersey,1 Referred to in the charge as Chemical Workers Local Union No. 20923 of BoundBrook,New Jersey.2 The complaint was amended at the hearingto correctthe namesof bothrespondentsand the names as corrected are herein given.12 N. L. R. B., No. 39.109134-39-voL 12-19275 276DECISIONSOF NATIONALLABOR RELATIONS BOARDherein called the respondents, alleging that the respondents had en-gaged in and were engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.The complaint and the accompanying notice of hear-ing were duly served upon each of the respondents, the ChemicalWorkers, and The Calcocraft, a labor organization alleged in the com-plaint to be dominated by the respondents.The complaint was there-after amended at the hearing upon motion of counsel for the Board,duly made and granted. The complaint, as amended, charged, insubstance, (1) that the respondent, The Calco Chemical Company,Inc., herein called Calco, had initiated, formed, and sponsored a labororganization known as The Calcocraft and that each of the respondentshad dominated it, interfered with its administration, and contributedsupport to it; and (2) that each of the respondents had, throughthreats, discharges, and other acts of coercion and discrimination, dis-couraged membership in the Chemical Workers.On September 14each of the respondents filed a separate answer admitting that it wasengaged in interstate and foreign commerce and denying that it hadcommitted the unfair labor practices alleged in the complaint asamended.By order of the Board, issued September 3, 1937, pursuant to Arti-cle III, Section 10 (c) (2), and Article II, Section 37 (b), of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,this case was consolidated, for purposes of hearing, with a proceedingfor an investigation and certification of representatives under Sec-tion 9 (c) of the Act. 'Separate disposition will be made of each ofthese cases.3The Decision and Order herein are concerned only withthe charges alleged in the complaint as amended. Pursuant to notice,a hearing on the complaint and on the petition for investigation andcertification of representatives was held on September 8 throughSeptember 30, 1937, before Charles E. Persons, the Trial Examinerduly designated by the Board.The Board, the respondents, theChemical Workers, and The Calcocraft, whose motion for interven-tion in the proceeding on the complaint was granted by the TrialExaminer were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing on the complaint, various rulingswere made by the Trial Examiner on motions and on objections to theadmission of evidence.The Board has reviewed these rulings and3 By order of the Board dated April 22, 1938,the instant case was severedfrom theproceeding for an investigation of representatives. CALCO CHEMICAL COMPANY, INC.277finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the conclusion of the hearing, the parties were permitted tofile briefs, as provided in Article II, Section 29, of National Labor Re-lations Board Rules and Regulations-Series 1, as amended.There-after the Chemical Workers and The Calcocraft filed briefs with theBoard.On February 18, 1938, the Trial Examiner filed his IntermediateReport, finding that each of the respondents had engaged in unfairlabor practices affecting commerce within the meaning of Section8 (1), (2), and (3) and Section 2 (6) and (7) of the Act, and recom-mending that theyceaseand desist therefrom and take certain specifiedaffirmative action.The TrialExaminerfound that George A. Sheaand Harry Ennis had not been discriminated against for union activityand recommended that the complaint be dismissed as to each of theseindividuals.Thereafter each of the respondents and The Calcocraftfiled exceptions to the Intermediate Report.On April 28, 1938, in pursuance of an agreement of settlement en-tered into on March 28, 1938, on behalf of the Board, each of therespondents, and the Chemical Workers, the Board issued a Decisionand Order in the case. Thereafter, on August 18, 1938, the Boardset aside said Decision and Order upon due notice to all parties andproceeded toward a disposition of the case without regard to theagreement of settlement.Accordingly, due notice having been givento all parties, oral argument was held before the Board on November17, 1938, on the exceptions to the Intermediate Report.The Calco-craft, although represented by counsel at the oral argument, didnot argue on its exceptions to the Intermediate Report but contendedthat the Board was without jurisdiction in the proceeding.4Duringthe course of oral argument the respondents moved, with respect tofour persons found by the Trial Examiner to have been discrimina-torily discharged, that the complaint be dismissed as to them or, inthe alternative, that the Board order no affirmative relief as to them.The motion was based on the contention that supervening circum-stances had rendered moot theissue asto each of these persons.Themotion is hereby granted as to its second alternative for reasonshereinafter stated.The respondent American Cyanamid Company excepted specificallyto findings of the TrialExaminerthat it had committed unfair labor& The contention was based upon the fact that The Calcocraft had, on November 10,1938, obtained in the U. S Circuit Court of Appeals a 30-day stay of that Court'smandate of November 5, 1938, dismissing The Calcocraft's petition for review of theBoard's order of April 28, 1938.On February 27, 1939, the Supreme Court of the UnitedStates denied The Calcocraft's petition for a writ of certiorari to review the CircuitCourt's order of November 5, 1938.(Edward P. Harris v. National Labor RelationsBoard,No. 620.)On March 27, 1939, the Supreme Court of the United States deniedThe Calcocraft's petitionfor a rehearing in the matter., 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices, and argued before the Board that the record did not justifythe finding that it was responsible for whatever acts may have beencommitted by The Calco Chemical Company, Inc., its wholly ownedsubsidiary. In view of the absence of a showing that an order of theBoard in this proceeding would be ineffective unless made to runagainst both respondents, we deem it unnecessary at this time to de-termine the issue as raised by American Cyanamid Company.Weshall accordingly dismiss the complaint as to it without prejudice.The Board has considered the remaining exceptions to the Inter-mediate Report and, in so far as they are inconsistent with the find-ings, conclusions, and order set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSAmerican Cyanamid Company is a Maine corporation, with itsprincipal place of business and sales offices in New York City. Throughits own operations and through seven controlled companies, six ofwhich are wholly owned subsidiaries, this company is engaged in themanufacture and the sale, throughout a large part of the United Statesand in foreign countries, of chemicals, dyestuffs, and pharmaceuticaland surgical products.This company owns and directly operates aplant at Bound Brook, New Jersey, where it employs somewhat over200 people and is engaged chiefly in the manufacture of laminatingsyrups, of a chemical known as "beetle cream" for use in tracingtextiles, and of powder for sale to molders of "beetleware" products.The name "beetle" is registered as a trade-mark for use in interstatecommerce.In excessof 90 per cent of these products are sold to purchasers invarious areasoutside the State of New Jersey.The average monthlyvalue of all sales is over $85,000.This company is the second largestmanufacturer in the United States of products of the beetleware type.Approximately 60 per cent of the principal raw materials, includingformaldehyde, urea, and pulp, and 80 per cent of the supplies used inthe manufacturing operations at the' Bound Brook plant are derivedfrom sources outside the State and amount in value to about $28,000monthly.The Calco Chemical Company, Inc., a wholly owned subsidiary ofAmerican Cyanamid Company, maintains plants at Newark andBound Brook, New Jersey. At Bound Brook this company employsabout 2,500 people and is engaged in the manufacture of dyestuffs andintermediates.The latter type of productis soldfor manufacture intodyestuffs and othermaterials.The Calco Chemical Company, Inc.,is oneof the largest dyestuff manufacturers in the United States. CALCO CHEMICAL COMPANY, INC.279This company maintains sales offices in New York City, Providence,Boston, Chicago, and Charlotte, North Carolina, and sells and deliversitsBound Brook products to the paper trades throughout the easternhalf of the United States, to textile manufacturers in New Englandand the South, and to producers of printing ink in New York and NewJersey.Sales are also made on the Pacific Coast and in foreign coun-tries.Sales outside the State of New Jersey represent 89 per cent ofits total Bound Brook production and, during the first half of 1937,amounted to about $4,450,000.During the first half of 1937 its expenditures for raw materials,including heavy chemicals and coal-tar products, exceeded $2,000,000,of which about 65 per cent represented purchases shipped directly tothe Bound Brook plant from points outside the State of New Jerseyand east of the Mississippi River and north of the Ohio River.Some of the products of this company appear under trade-marks,registered for use in interstate commerce, including the word "Calco"placed inside a diamond.Each of the companies admits that, in the course of its operations,ithas caused a substantial amount of raw materials and manu-factured products to be transported in interstate and foreigncommerce.II.THE ORGANIZATIONS INVOLVEDChemical Workers Local No. 20923, A. F. of L., chartered by theAmerican Federation of Labor as a federal labor union, is a labororganization.It admits to membership all employees of both re-spondents who are paid on an hourly basis, excepting clerical workersand those having the power to hire or discharge or enforce companydiscipline.The Calcocraft is an unaffiliated organization. It admits to mem-bership all employees of The Calco Chemical Company, Inc., except-ing certain classes of supervisory and other types of employees.III.THE UNFAIR LABOR PRACTICESA. Dominationand supportof The Calcocraft1.TheHamilton PlanIt is necessary at the outset, for reasons hereinafter apparent, toconsider the legality of a program of employee organization andindustrial relations, entitled "The Hamilton Plan for the Settlementof Labor Disputes," herein called the Hamilton Plan.Edward W.Hamilton, attorney and labor organizer, is the author of the Hamil-ton Plan and the chief officer of the Hamilton Labor Bureau con-cerned with the introduction of the Hamilton Plan among industries 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDthroughout the country.Two labor organizations which were estab-lished in Buffalo, New York, through the Hamilton Labor Bureauand pursuant to the Hamilton Plan are The Aircraft and TheCablecraft.The Hamilton Plan is to be found in two documents, the one en-titled "The Hamilton Plan for the Settlement of Labor Disputes,"and the other called "Form of Contract Completing the HamiltonPlan for the Settlement of Labor Disputes."The first documentpurports to set forth the general principles by which employee or- -ganization and collective action are to be governed.The generalprinciples are grouped under two headings, the first reading, "TheMeans and the Methods Workers Must Use to Acquire Independenceand the Right to Make Valid Contracts With Their Employer" andthe second, "The Means Now Available to the Workers Throughthe NLRA, After They Have Organized Themselves in Any Plantor Industry as Stated in Part I, of Meeting Their Employer as anEqual Before the Law and of Settling All Disputes With Him ..."The first set of principles requires (1) the organization of at leasta majority of all workers within a plant or industry "exclusive ofthe Management," into an "independent, vertical, labor union" uponthe sole initiative of the workers, at their own expense, pursuant tothe advice of their own "legal counsel," and without any contactwith their employer until organized, (2) the adoption of a constitu-tion stating the object of the union as therein specified and providingfor the election of officers and representatives, the holding of meet-ings, and the prompt settlement of complaints, (3) the incorporationin the constitution or bylaws of "principles and pledge which themembers of every union organized under the plant must agree to,"(4) the obtaining of "evidence of the Union's independence and rightto contract" in the form of a "Certificate of Representation" fromthe National Labor Relations Board authorizing the Union to act asthe sole agent of the employees with regard to hours, wages, and con-ditions of employment.Among the provisions to be embodied in theconstitution or bylaws is "the right to organize, free from inter-ference, restraint or coercion from any source."The pledge to betaken by the members and to be incorporated in the constitution orbylaws binds the pledgers "neither to demand nor to accept `financialor other support' from the employer by way of favor, gratuity, or`contribution'; but to demand, and to insist upon obtaining in addi-tion to their wages, a just and reasonable consideration for allservices performed by the Union for the employer pursuant to theterms of a contract made by the Union with him as the result ofcollective bargaining, a breach of which by either party will renderthat party liable for all damages caused by the breach." CALCO CHEMICAL COMPANY, INC.281The second set of principles deals with the execution of a "bilateral,express contract between the Union and the Employer, based on amutual understanding of their common problems * * * andsupported by a just, reasonable and adequate consideration fromeach party to the other."Aside from the statement that the con-stitution and bylaws of the Union will be incorporated in the con-tract and that both parties will bind themselves to put into actualpractice the "principles and pledge of the Union," there is no specificenumeration of provisions to be contained in the contract.,The "Form of Contract Completing the Hamilton Plan for theSettlement of Labor Disputes" is the other basic document comprisingtheHamilton Plan.Blank only as to the date of its execution,the names of the parties, the date of incorporation and principalplace of business of the employer, and a few other minor items, it isa fully prepared draft of a contract to be entered into between theUnion and the employer. Its function is to put into operation theprinciples expressed in the general statement of objectives containedin the first document, thereby completing the program of organiza-tion and of employer-employee relations advocated under the Hamil-ton Plan.After providing for mutual agreement between the par-ties as to certain stated functions of labor and management and fora general pledge by each party of cooperation in the execution ofthose functions, the Union represents that it was organized for thepurpose, "among others," of exposing and advocating the correctionof the "inequalities and injustices" of the Act both with respect toemployees and employers.Then follow the substantive provisions,whereby the Union promises to seek to achieve its stated purposethrough the publication of a plant paper and through concertedaction with other independent labor organizations, "especially thosewhich have adopted `The Hamilton Plan' for the settlement of labordisputes."It agrees also to avail itself of the rights assured to itby the Act as a means "to secure peace and harmony not only betweentheMen and the Management of the Corporation but also betweenemployees and their employers generally," and not as a means toharass the corporation by the display of economic force.The Unionfurther undertakes to perform certain enumerated activities, in thecapacity of independent contractor, for the mutual benefit of thecorporation and its employees, which activities, the parties recognize,can be carried on more economically, efficiently, and satisfactorily bythe onion than by the management. Included among these activitiesare the publication of a newspaper or magazine, the care of ill ordistressed employees, the extension of legal aid to needy employees,the sponsorship of cooperative marketing functions and of creditunions for the benefit of employees, and "such other activities as maybe covered by supplemental agreement." In furtherance of its per- 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDformance of these activities and of its purposes and objectives, theUnion agrees to collect from its members and to expend no less thana stated weekly minimum. The corporation, in turn, "as a just andreasonable consideration and compensation to the Union for theservices promised and performed or to be performed by the Union,"binds itself to permit the Union to enjoy the freedom accorded to itby the Act, to furnish the Union with office space and equipment,and to pay the Union monthly a sum of money, to be specified, "whichthe Union represents to be the lowest possible cost to it" of the per-formance of the services required of it under the contract.Thecorporation also agrees to pay the Union "such consideration andcompensation for the performance of all services rendered by it tothe Corporation at its request, whether they be specifically enumer-ated herein or not."The constitution of the Union is incorporatedby reference in the contract and is expressly made a part thereofwith the proviso that no amendment to the constitution shall affectthe contract unless the corporation consents thereto in writing.The remaining substantive sections deal with questions of wages,hours, and conditions of employment.They provide for appoint-ment by the corporation of two union members "to offer suggestionsfrom the Men, to ascertain the financial and operation conditionsof the Corporation, receive reports on its profits and losses, and keepthe Union advised of all facts governing the hours, wages, and condi-tions of work of the Men."There is a further exchange of promisesconsisting of the Union's undertaking to keep on file a list of em-ployees eligible for promotion and the company's assumption of theobligation to consult the list and "give careful consideration to thequalifications of all employees named in it when making promo-tions."With respect to wages, both parties agree to establish basicrates of pay with differentials to be determined by several factors,including that of "loyalty to the Corporation and the Union" and toset up a reclassification of all labor at the plant.A principle ofseniority is to be formulated in a written statement of rules.Vaca-tions are to be granted to certain classes of employees.The last sub-stantive provision empowers either party, upon written notice to theother that it finds a closed shop to be necessary "for its protection,"to condition employment by the corporation upon membership inthe Union.The contract is made expressly subject to the Act, andthe performance of obligations thereunder is excused, if renderedunlawful or impossible by reason of the Act.The Hamilton Plan is patently vulnerable under the Act.Theheart of the plan, and its fundamental provision, is the contributionof financial aid by the company to the Union for the performanceof services at the behest of the company.All other provisions areincidental and subsidiary but are, nevertheless, inseparable from the CALCO CHEMICAL COMPANY, INC.283basic undertaking of the company.Accession to the basic terms ofthe contract would spell complete loss of independence to any organ-ization.Indebted at all times to the company for its financial andother contributions, such organization would be devoting its effortsalmost solely to the advancement of the company's interests for theprice of such dubious rewards as the employer wished to bestowupon it.The Hamilton Plan is a brazen device for perpetuating theevils of employer domination and inequality of bargaining powerbetween employers and their employees which the Act was designedto cure. Its appeal is only to those employers who are seeking,through the guise of a collective contract, to evade their duties underthe Act and to nullify the rights guaranteed to their employees.We find that application of the Hamilton Plan, whether throughan organization established with the aid of the employer or throughone initiated independently, would be in direct contravention ofSection 7 of the Act and would constitute an unfair labor practicewithin the meaning of Section 8 (2) of the Act.As we hereinafter find, the respondent Calco sought to introducethe Hamilton Plan among its employees by sponsoring the formationof The Calcocraft as a labor organization at its plant.2.Outline of events leading up to formation of The CalcocraftIn 1934 the respondent Calco sponsored the formation among itsemployees of a Works Council, a delegate body composed of repre-sentatives elected from the various divisions of its plant.The dele-gates met monthly in the office of Calco's works manager and on thecompany's time to discuss problems relating to working conditionsand employee welfare.Calco's works manager and its employmentmanager attended the meetings and participated in the discussion ofthe delegates.Minutes of the meetings were prepared by the em-ployment manager.Notices of meetings were signed by the worksmanager.The Works Council functioned continuously in this manner until June 1937. It was, during this period, the sole organiza-tion of Calco's employees.At a regular meeting of the Works Council held on June 2, 1937,its illegality under the Act was admitted and recorded for the firsttime, and need for altering its structure was recognized.The minutesof that meeting, prepared by Calco's employment manager, read asfollows in this connection : "The Supreme Court having passed fav-orably on the constitutionality of the Wagner Act, it becomes neces-sary to change the Works Council set-up to conform to this law.The following men were constituted a committee to draw up a planwhich will conform with the law, by which employees can then dealwith the management on matters of mutual interest * * *. This 284DECISIONSOF NATIONAL LABORRELATIONS BOARDcommittee will obtain legal advice to guide them in setting up a planwhich will conform with the law and meet the needs of the em-ployees."There is disagreement between the two witnesses who testi-fied concerning the action taken at this meeting as to the sourcefrom which the suggestion first emanated that the Works Councilbe changed to conform with the law. The chairman of that body,a delegate from the storage department, testified that he was the fa-ther of the idea but admitted that the minutes created the impressionthat the suggestion had come from the management. The testimonyof a delegate from another department is that Dempsey, Calco'sworks manager, informed the councillors of their inability to continueto function as they had; declared that a change of organization andoperation would have to be effected; and explained that the kind ofchange and the machinery for producing it would be a matter forthe councillors to decide.Dempsey did not testify on this point.We believe, and accordingly find, that the decision of the councillorsto alter the set-up of the Works Council to comply with the law wasprompted by Dempsey's suggestion in that regard.No announce-ment was made at this meeting, and the delegates testified that theywere not left with the impression, that the Works Council would bedisbanded or its activities held in abeyance pending completion bythe committee of the task assigned to it.Nor was any time limitimposed upon the committee for the execution of its function. Infact, the committee submitted no proposals to the Works Councilor its delegates.In May 1937 the carpenters in the new construction unit of Calcoprepared and signed a "round robin" petition for presentation to theWorks Council.The petition requested a wage increase and addi-tional pay for overtime work. It concluded with the warning that,in the event the requests therein made were not acted upon favorably,Uwe will be compelled to organize."Upon failure of the councillorsto consider the petition at their meeting of June 2, it was presentedtoDempsey, who stated that he would receive a delegation of car-penters and give his reply.Accordingly when such delegation ap-peared before him on June 3, Dempsey announced that he could notmeet their demands but that he would welcome the opportunity tosign an agreement with "some good vertical union," which term heclarified at the time to mean an organization other than the AmericanFederation of Labor or the Committee for Industrial Organization.Later that day the carpenters called upon the American Federationof Labor, herein called the A. F. of L., for aid and direction in or-ganizing a local at Calco.First signs of A. F. of L. organizationappeared thereafter at Calco on June 8, when pledge cards wereopenly and widely distributed among its employees. CALCO CHEMICAL COMPANY, INC.285On the morning of June 10, when the A. F. of L. organizationcampaign had been under way only 2 days, one Duncan Lamond ex-tended an invitation to seven Calco employees to a meeting to be heldthat evening for the alleged purpose of establishing an independentunion to replace the Works Council.Lamond had been a delegate totheWorks Council but was not a member of the committee appointedon June2.Hisbrother, father, and wife werealsoemployed at Calcoat the time here in question, his brother serving in the capacity offoreman.The meeting was held at Lamond's home.One of the menwho attended the meeting subsequently reported that fact to Dempsey.Of the eight employees who attended six were then or had formerlybeen Works Council delegates.One of them had served as its presi-dent for 3 years, while another had resigned from the Works Councilupon his promotion to a supervisory job.None of the six was a mem-ber of the committee appointed on June 2 to study the problem of re-vamping the Works Council.Of the two non-delegates one wasGeorge Shea, the leader of the movement to establish a Calco local ofthe A. F. of L. Shea testified that he had accepted Lamond's in-vitation in the hope that he might convince the others of the wisdomof joining the A. F. of L. After a preliminary and rather vaguediscussion of the nature and purpose of the projected enterprise andthe manner of its execution, the men proceeded to name the organiza-tion the "Independent Workers Union of Calco," herein called theIndependent Union, and to select officers.At this point Shea left,explaining that he would not be a party to the designation of officerswhen the number of positions to be filled was no greater than thenumber of persons present and that he was opposed to soliciting mem-bers to support a group of officers chosen in that manner.The testimony is indefinite and rather conflicting as to what busi-ness was transacted after Shea's departure.Various subjects, includ-ing the immediate printing and distribution of pledge cards andthe hiring of a lawyer, appear to have been considered.The hour atwhich the meeting was concluded is also not clearly established by therecord.Shortly after midnight Lamond sent, at his ownexpense, atelegram to Edward Hamilton at his home in Buffalo, New York,which, as received, read as follows :CALICO EMPLOYEES ORGANIZING DEPENDANT UNION NEED ASSISTANCEON LEGAL ADVISE CAN YOU COME PROMPTLY TO BOUNDBROOK PLEASEWIRE TERMS AND WHEN YOU CAN COME NECESSARY TO HAVE QUICKACTION.Lamond testified that he transmitted the message over the tele-phone and that the words "Calico" and "dependant" were incorrectlyrecorded, having been originally "Calco" and "independent," respec-tively. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDEarly the following morning Walter Evans, a foreman who hadattended the meeting the previous evening, left an order with a printerin Somerville, New Jersey, who usually filled the company's orders,for the printing on that day of 3,000 pledge cards.The cards wereready that afternoon when Evans called for them.They read asfollows :I, the undersigned, wish to be represented by a vertical unionof Calco employees on all matters pertaining to wages, hours,working conditions and other matters of mutual interest withThe Calco Chemical Co., Inc., Bound Brook, N. J., and I desirethose elected members of the present and past Works Councils,who favor such action, to organize such a union free of all in-fluence from the Management or other unions and I will joinitwhen organized.Lamond received the following "day letter," dated June 11, fromEdward Hamilton :LEAVING BUFFALO TONIGHT TENTHIRTY EASTERN STANDARD TIMEON LEHIGHTRAINWHICH WILL LET ME OFF AT BOUNDBROOK TOMOR-ROW MORNINGSEVEN TWENTYTHREE EASTERN STANDARD TIME SHALLBE GLAD TO MEET YOU.Hamilton arrived in Bound Brook on June 12 accompanied by oneCatozzi.After having been told by Lamond that 90 pledge cardshad been distributed, Catozzi suggested that immediatearrangementsbe made with Calco for a collective bargaining conference.Hamiltondeferred action on the suggestion until a preliminary meeting of themen could be held.A meeting of seven employees was thereuponscheduled for that afternoon at Lamond's home.Hamilton hadbrought with him from Buffalo an original and 200 multigraphedcopies of a fully prepared but unexecuted document entitled "Cer-tificate of Association of The Calcocraft," a pamphlet entitled "AnAnalysis of The Hamilton Plan for The Settlement of Labor Dis-putes," and copies of the constitution and bylaws and collective agree-ment of a Buffalo labor organization known as The Aircraft. Thecertificate of association recited in its first paragraph that its signers,"for the purpose of forming an independent vertical labor union ofthe employees of the Calco Chemical Company at Boundbrook, NewJersey," certified and stated the provisions thereinafter set out.Theparagraphs which followed recited the name of the Union, its object,the territory of its operations, the seat of its principal office, theamount of the initiation fee, and the authority of its officers.At the meeting that afternoon, Hamilton outlined his general planof organization; stated that an independent union could bargain moresuccessfully with the management than could an outsideorganiza- CALCO CHEMICAL COMPANY, INC.287tion; discarded the Independent Union pledge cards; announced thathe had chosen "The Calcocraft" as the name of the organization to beformed at Calco; asked those present to execute the certificate ofassociation by affixing their signatures; and directed the election ofofficers.Thereupon there emerged at Calco a labor organizationknown as The Calcocraft.According to Lamond's testimony, the birth of The Calcocraftmarked the end of the Independent Union.Sometime during the early part of July the Works Council heldits last meeting.No business was transacted and the delegates wereinformed by Dempsey that the Works Council would cease to meet.Roy M. Taylor, Calco's vice president, testified that he was responsi-ble for the decision to discontinue the Works Council.There is no conflict in the evidence as to the foregoing outline ofevents which preceded the formation of The Calcocraft and thedissolution of the Works Council.a.Testimony of Calco employees and Hamilton as to theforegoing eventsAside from the testimony of Roy M. Taylor denying categoricallythat Calco had dominated, interfered with the administration of, orcontributed support to, The Calcocraft, the respondents presented noevidence on the initiation of the Independent Union or The Calco-craft.All testimony on this question was offered through the Boardand The Calcocraft, as intervenor, with the Chemical Workers andthe respondents participating in the cross-examination of witnesses.Lamond testified that he was the prime mover in the campaign toform an independent union; that he had consulted with no one untilJune 10, the day on which the idea had occurred to him; that theinspiration for the idea came to him from a news item he had seenin a New York newspaper in May or June 1937, which reported, "TheWorks Council would no longer be in effect"; and that on June 10he first revealed his plan to Henderson and Meigs, former WorksCouncil delegates, both of whom he had met together casually in theplant.The reason for singling out these two men as the first beforewhom to uncover his plan was that he had known them "real well"and that they "happened to be the first ones" he had met after hisprivate decision to do something about replacing the Works Council.After relating to them the news about the dissolution of the WorksCouncil, he offered the suggestion that the men in the plant needed"protection of some kind to fight their battles," and added, "what weneed is an independent union around here."When Henderson andMeigs expressed agreement with his suggestion, Lamond asked themto come to his house that evening.He also asked them to invite any 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen "they thought would be all right" but limited the attendanceto 10.This, according to Lamond's testimony, was the genesis of themovement to establish an independent union at Calco.He explainedthat the term independent union, as he conceived it, connoted an in-dependence of all other unions and restriction of membership to Calcoemployees.Although Lamond admitted on further examination thatno steps had been taken by June 10 to dissolve the Works Counciland that he had made no inquiry among the delegates with regardthereto, he stated that "in his mind" he was satisfied the men wouldhave no more Works Council representation after that time.NeitherMeigs nor Henderson contradicted Lamond's testimony as to his con-versation with them at the time he first made known his plans.Lamond also testified with regard to the pledge cards which theIndependent Union had ordered printed.He stated that the decisionto have pledge cards printed was made at the meeting of June 10,although-he could not remember who had made the suggestion. Thereason for the extreme haste in preparing and printing the cards,he explained, was that the founders of the Independent Union wereanxious to start their activities before Shea "got too much of a jump"on them in his organizational work on behalf of the A. F. of L.,which had launched its membership drive a few days earlier.Hehad paid the costs of printing out of his own pocket and was sub-sequently reimbursed by The Calcocraft. In reply to questions con-cerning the wording of the pledge card, Lamond stated that all whoattended the meeting had had "something to do with it" and thathe had delegated Evans, one of those present, to prepare the finaldraft.He could not, however, remember any discussion at the meet-ing of the term "vertical union" but said, in reply to a question asto how those words had appeared on the card, that the term hadprobably been discussed.With regard to the reference to the WorksCouncil contained in the pledge cards, Lamond testified that thosewho had attended the meeting decided to enlist as many delegatesas possible to participate in the Independent Union for the reasonthat they were men with whom the employees had worked in thepast and upon whom they could depend in the future to "fight withthemanagement."Henderson testified that Evans had composedthe card after the meeting, while he and Evans were together drink-ing beer at a tavern ; that he thought Evans had modeled the firstpart of his composition on the A. F. of L. card; and that no mentionhad been made by anyone at the meeting, or subsequently by Evansat the time he drafted the card, of the words "vertical union." Evanshad little to add to Henderson's testimony except that he had deemeditwise to phrase the card in such manner as to obtain the consentof the people in the plant before forming an organization and thatthe card as printed was the last of a dozen attempts at wording. CALCO CHEMICAL COMPANY, INC.289He offered no explanation for his choice of the words "vertical union"or for his employment of the technique of having the signer author-ize "members of the present and past Works Councils" to organize"such a union."Although somewhat vague and at times conflicting, the testimonyof those who attended the meeting as to how the name of EdwardHamilton was first brought up may be summarized as follows : Thequestion of the need for legal advice and the possible choice of alawyer for the projected organization was raised and explored tosome extent during the course of the general discussion.The namesof several New Jersey lawyers were mentioned and each was turneddown as being "to close" to the company. Shea named several law-yers whom he recommended as trustworthy but they too were re-jected.Sometime after Shea's departure, Henderson whispered toLamond that he had read in a newspaper, in which some materialsat the Calco plant had been wrapped, of a man called Hamiltonwho had organized the employees of the Curtis Aircraft Companyof Buffalo and who was then engaged in forming a union at theGeneral Cable Company of Buffalo. Evans, who was seated besideHenderson, overheard the words "General Cable Company" andleaned over and joined in the conversation by volunteering the infor-mation that he knew a man who had worked for that company.When Lamond asked Henderson Hamilton's address, Henderson an-swered that he knew no more than that Hamilton lived in a citycalled Buffalo, which might be in New York State or in some otherState.Lamond testified that, as the meeting broke up, he told the menhe would get in touch with a lawyer and that he believed he hadmentioned Hamilton's name to them, although he could not stateso positively.Henderson's testimony is that he could not rememberwhether they had really decided at the meeting that they needed theadvice of a lawyer and that no decision had in fact been made atthat time to engage Hamilton. It was Evans' recollection when hetestified that Lamond had stated at the close of the evening that he,Lamond, would communicate with Hamilton either by telegraph ortelephone as soon as Evans obtained his address.There is no evi-dence of a formal decision of the meeting to inquire about legaladvice or to communicate with any lawyer.Evans and Henderson testified that they procured Hamilton'saddress at about 11 o'clock that night under the following circum-stances : Both men left the meeting together and went to a beer parlorin the vicinity called Foley's Tavern.Here Evans drafted the pledgecard.Then he recalled that the name of the man who had workedfor the General Cable Company was Felch and that he was at thattime employed as an engineer at the Calco plant.Remembering that 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would not be at work the following day, Evans thought it betterto get Hamilton's address that night instead of waiting until thenext day.Thereupon he went to a telephone at Foley's Tavern,called Felch at his home in Plainfield, New Jersey, and, after intro-ducing himself, asked whether Felch could give him some informa-tion concerning "a Mr. Hamilton in the Cable Company," whoseaddress he was desirous of obtaining.Felch replied that he wouldlook in one of his files, where he thought he might find Hamilton'saddress, and suggested that Evans call him again.Five or 10 min-utes later Evans called again and obtained Hamilton's home address.Both men left the tavern; drove back to Lamond's house; and gavehim Hamilton's address.Felch stated at the hearing that he was a supervisor of severalshops at Calco; that Evans was a foreman in one of the shops; thathe had met Evans in the course of his duties as supervisor; andthat his work as supervisor brought him in touch with Calco's execu-tives, including its vice president and its works manager.He cor-roborated Evans' testimony concerning the telephone call and addedthat Evans had prefaced his request for Hamilton's address withthe statement that some of the Calco employees were meeting todiscuss the formation of a union.Felch testified further that he hadlearned of Hamilton's organizing efforts and had obtained literatureon Hamilton's labor relations activities in the course of a number ofbusiness visits he had made on behalf of Calco to the General CableCompany plant at Perth Amboy, New Jersey. It was on one ofthe pieces of literature thus obtained that he had found Hamilton'shome address for Evans.He could recall neither the date of thevisit during which he had acquired the literature nor the name orposition of the person who had presented it to him.On the morn-ing following his telephone conversation with Evans, he testified,he had turned over the literature on Hamilton's work to one ofCalco's officers whose identity he could not recall.All literaturepertaining to Hamilton's plan of organizing and to his labor rela-tions work was available at the hearing and shown to Felch but hecould identify none of it as being an exact copy of what he hadreceived at Perth Amboy.None of these documents bore Hamilton'shome address.On the last day of the hearing, Lester Levin, counsel for theBoard, was sworn in as a witness and made a direct statement withregard to the prior testimony of Evans, Henderson, and Felch onhow Hamilton's address had been obtained.Levin opened his state-ment by pointing out that Evans and Henderson had both testifiedthat the former had called Felch at Plainfield, New Jersey, fromFoley's Tavern in Bound Brook on the night of June 10 and thatFelch had corroborated the date and approximate hour of the call. CALCO CHEMICAL COMPANY, INC.291Levin then explained that he had ascertained from one Bittig, amember of the legal division ' of the Bell Telephone Company ofNew Jersey, that the company kept a record of all toll calls, whichmeant calls for which the initial charge wasmorethan 5 cents.Hewas also informed by the telephone company that calls from BoundBrook to Plainfield were toll calls.After having ascertained thatthere had been only one telephone at Foley's Tavern on June 10,Levin requested Bittig to furnish him with a record of all toll callsmade on June 10 from the telephone listed for Foley's Tavern.Levin received the following telegraphic reply from Bittig addressedto him as "Attorney, National Labor Relations Board" :AM ADVISED THERE ARE NO TOLL TICKETSSHOWING ANY CALLS INAMOUNT OF TEN CENTSOR OVER FROMBOUNDBROOK 189 TO ANY POINTON JUNE TENTH 1937.Neither counsel for the respondents nor Hamilton, counsel forThe Calcocraft, cross-examined Levin with regard to his direct state-ment on this point.As the hearing entered its last week, Hamilton took the stand as awitness for The Calcocraft, after having evinced considerable re-luctance to testify.He stated that he was an attorney, having beenadmitted to practice before the courts of the States of New Yorkand Iowa.He also served in the capacity of attorney and labororganizer for the Hamilton Labor Bureau, a New York organizationwhich he had founded for the principal purpose of establishing laborunions and advising employees with regard to organizationalproblems.Hamilton made the following direct statement on the history ofhis association with The Calcocraft : On the morning of June 11 hereceived a telegram, hereinbefore set out in full, from one D. Lamond.After having been provoked to considerable laughter by the words"Calico" and "dependant," which appeared in the telegram, he pro-ceeded to give serious consideration to its contents by instructing oneof his associates to study the New Jersey law and by directing hisstenographer to draw up a certificate of association, similar to thatwhich he had used for The Cablocraft.When the certificates hadbeen multigraphed, he made arrangements to leave for Bound Brookand sent Lamond, in care of Calco, the "day letter" hereinbefore setout in full.Sometime during the day Catozzi, president of The Air-craft, called Hamilton on the telephone and asked whether he couldaccompany Hamilton on the trip to Bound Brook.Hamilton con-sented and they left for Bound Brook on the night of June 11.Upon arriving at Bound Brook the following morning,- he andCatozzi spent some time looking for Lamond's house and for possible169134-39-vol 12-20 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting halls.In the course of their explorations, they were offereda ride to the Calco plant by two young men. seated in a passing truck.They accepted the offer and discovered that their hosts were Calcosummer student workers.When they reached the Calco plant,Hamilton introduced himself to the guard at the gate as a labororganizer from Buffalo and asked to see Lamond. The guard re-fused to let them go through the gate without the permission ofDempsey, Calco's works manager.At that moment Dempsey ap-proached the gate at which Hamilton had been standing.Dempseytoo had been standing outside, talking to a man in a parked limousine,whose occupant, Hamilton later learned, was Jeffcott, Calco's presi-dent.Hamilton introduced himself to Dempsey as a labor organizerfrom Buffalo who wished to see Duncan Lamond. Dempsey askedHamilton to wait while he sent for Lamond.Presently Lamond ap-peared and identified himself to Hamilton and Catozzi. In the shortconversation which followed arrangements were made for a meetingthat afternoon at Lamond's home.Dempsey took no part in theconversation of Hamilton, Catozzi, and Lamond.On cross-examination by the Board, Hamilton stated emphaticallythat it had been his policy as chief officer of the Hamilton LaborBureau to defer action on any request for aid or advice in organizinga labor union until he was fully satisfied that the request had notbeen instigated by the employer and that the organization bore notaint of company domination.Asked to explain how he had pur-sued that policy in the case of Lamond's request, Hamilton supple-mented his earlier testimony to the following extent : Until his receiptof Lamond's telegram, Calco represented, in his mind, "nothing buta name" seen from time to time on railroad advertising media inthe course of visits he had made to friends and relatives who livedin the vicinity of the Calco plant.Although the message had statedthat a "dependant" union was being organized, he regarded thatdesignation as "a most ridiculous typographical error" and deter-mined that, in any event, he would not make his services availableif the organization was in fact "suspicious."He thereupon launchedhis investigation into the bona fides of the organization by instruct-ing his stenographer to ascertain and report to him the names ofCalco's officers, its financial condition, and the number of its em-ployees.Although she had been given no directions as to sourcematerials, his stenographer produced, as a result of whatever researchshe may have conducted, the correct name of the company and of itspresident and "just the briefest kind of memorandum" as .to itsfinancial condition and the number of its employees.While he wasunable at the hearing to recall the exact contents of that memoran-dum, he did remember that the document served to confirm his idea CALCO CHEMICAL COMPANY, INC.293that Calco, because of its size, represented the kind of company forwhich his plan of organization was suitable.He believed that hisdecision to go down to Bound Brook was directly motivated by thenature of the information contained in that memorandum.The na-ture of the preliminary inquiry he had made in connection withLamond's request, he admitted, constituted a departure from hisusual form of preliminary investigation, which, he explained, wasnecessitated by the demand for immediate action contained in thetelegram.Although he had gone down to Bound Brook hoping thathe would be retained as counsel and fully prepared for immediateaction in that capacity, he was by no means satisfied that his prospec-tive client was an independent organization.He therefore conducteda further personal investigation "right on the ground" by inter-rogating the men who attended the meeting of June 12, includingparticularly Duncan Lamond, who was subjected to a private inquisi-tion after the close of the meeting.The separate questioning ofLamond was motivated by Hamilton's feeling that "it all had not comeout" and by a lingering desire to know "if the company had anythingto do with it." It took the form of a request that Lamond tell Ham-ilton "how this thing happened to be done, and how they happenedto get me." In reply, Lamond merely smiled and said, "I will tellyou later, maybe."There is no showing in the record that Lamonddid in fact carry out his indefinite promise.Further cross-examination of Hamilton was directed at elicitingan explanation for various elements in his conduct which seemedinconsistent with his general protestations that he had had no assur-ance when he went down to Bound Brook that he would be employedas an attorney or organizer, or which appeared to have exceeded thescope of the request contained in Lamond's telegram, or which werein obvious disregard of some aspects of that request.Thus he wasquestioned concerning the preparation of a certificate of associationupon the mere request for information as to his services, concerninghis failure to comply with Lamond's telegraphic request that hewire the cost of his legal services, and concerning his sending of a"day letter" when an immediate reply was desired by Lamond. Inthe course of his efforts to explain these points, he made statementswholly unresponsive to the questions asked and at variance with hisearlier testimony and demonstrated a marked vagueness of memorywith respect to certain aspects of his otherwise vivid story.b.Evidence obtained through the release of Hamilton's fileDuring the course of his testimony, Hamilton had been referringquite frequently, for the alleged purpose of refreshing his recollection,to documents contained in an envelope, which Hamilton referred to 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDas his file.No objections had been made to this practice by counselfor the Board or the Chemical Workers until, toward the close ofthe hearing, it had become so marked as to arouse suspicion as to thecontents of the envelope.Counsel for the Board claimed the rightto examine the documents, and, after considerable argument by Ham-ilton and his counsel, the Trial Examiner ruled that the file shouldbe released for examination by counsel for the Board.Hamilton'scounsel objected to the ruling; was overruled by the Trial Examiner;and Hamilton handed the documents to counsel for the Board., Itscontents afforded the clue to evidence, theretofore suppressed by Ham-ilton, which demolished in large measure the story of the initiationof The Calcocraft as related by Hamilton and other important wit-nesses.Among the documents contained in this file was a copy of aletter on The Calcocraft which Hamilton had sent to his brother,Christie P. Hamilton.The latter was thereupon produced by theBoard as a witness.He testified that he was a resident of Plainfield,New Jersey, a town situated near Bound Brook, and that he hadbeen personally acquainted with Jeffcott, Calco's president, for about37 years.He had spent the Decoration Day week end of 1937 withJeffcott as a guest on the latter's yacht.Taylor, Calco's vice presi-dent,was alsopresent and shared a cabin with ChristieHamilton.At some point during the week end the conversation of the three menturned to the labor problems of Calco, and Christie Hamilton alludedto his brother's plan of organization.At the end of the trip, ChristieHamilton handed Taylor a copy of an address by Edward Hamiltonin which the Hamilton Plan was analyzed.ChristieHamilton's talk about his brother's plan appears to haveled to no action by Calco until June 9, the second day of the A. F. of L.organization campaign.On the evening of that day, Christie Hamil-ton testified, Taylor called upon him at his home; announced thatthe company was interested in Edward Hamilton's work; and askedwhether Edward Hamilton would address amass meetingof the Calcoworkers.At Taylor's request and in his presence, Christie Hamiltontelephoned his brother Edward; informed him that Calco was inter-ested in his plan of organization; and repeated Taylor's requestabout addressinga massmeeting.Edward told his brother that hewould be glad to comply with a request of that nature if it camedirectly from the employees.Thereupon Christie related to Taylorthe substance of the telephone conversation and gave him his brother5 The contention of counsel for the Board was that he had a right to examine thefilebecause the witness Hamilton had referred to its contents in the course of histestimony;had allegedly used it to refresh his recollection;and had indicated that thedocuments contained therein constituted a complete record of his connection withThe Calcocraft.Hamilton and his counsel objected on two grounds : (1) that "it isgoing into the records regarding which the government has no right to pry" ; and(2) that"it is illegal and unlawful seizure of personal records in which the governmentor the National Labor Relations Board has no right." CALCO CHEMICAL COMPANY, INC.295Edward's home address and a copy of the Hamilton Plan. The follow-ing morning Christie Hamilton wrote a letter to his brother Edwardsupplementing the telephone conversation of the previous evening.Acopy of this letter was found in Hamilton's file. The letter explainedthe corporate relationship between Calco and American CyanamidCompany and recited the name of Calco's president. It stated thatChristie Hamilton had given Jeffcott, Calco's president, a copy of anarticle by Edward and that Jeffcott had read it and telephoned Christiethat he was "very much interested" in its contents.After statingfurther that Christie had explained to Jeffcott that his brother didnot assist employees in their collective bargaining with the manage-ment until after the men had organized independently without dic-tation from the management, Christie wrote as follows :Mr. Jeffcott fully understands your position and is hopefulthat some of his employees may learn of your plan, be interestedin it and ask for your assistance. So, that situation is the causefor my telephoning you last night.You may get a request fromthe workmen of the Calco Chemical Co., asking if you will cometo Bound Brook to explain your plan to a meeting called by themen, which meeting would be held outside the company's prop-erty at some suitable place in Bound Brook, which is but a fewmiles from Plainfield.I gave Mr. Jeffcott the analysis of your plan so that he couldsee the principles under which you are working, and it is to bereturned to me.Mr. Jeffcott and his organization are worthy of your assistance,the only question being the proper mode of approach. Possiblyif you arrange to address a meeting, you could have one of yourenthusiasticAircraft members accompany you to explain theplan from the workman's viewpoint.Christie Hamilton testified with respect to this letter that the ref-erence to Jeffcott rather than Taylor was probably an error, althoughhe admitted that the letter might be a more accurate record of whathad occurred than his subsequent recollection at the hearing.Withregard to his reference to the possibility of Edward's receipt of arequest from the Calco employees, Christie Hamilton testified that,although he could not definitely recall any statement by Jeffcott orTaylor on which he may have based that prediction, he neverthelesssupposed that he had made that assumption from Taylor's conver-sation or from his general attitude.Jeffcott did not appear as awitness.Taylor, who testified earlier than Christie Hamilton, madeno reference to his dealings with Christie Hamilton and merely statedcategorically that Calco had not dominated, or interfered with the 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDadministration of, or contributed support to, The Calcocraft.Hewas not recalled by either of the respondents or The Calcocraft.On the morning of June 11 Edward Hamilton sent his brother thefollowing telegraphic reply to the letter of June 10:THANKS FOR LETTERALL INEED IN BEGINNING IS CHANCE TO MEETSMALL GROUP COMPOSED OF LEADERS WITH THESE WON THE REST ISEASY IF WORKERS AS WHOLE ARE REASONABLY INTELLIGENT ADVISEAGAINST GENERAL MEETING BEFORE STAGE IS COMPLETELY SET MAYHAVE TO ACCEPT YOUR OFFER LATER.A copy of the telegram was found in Hamilton's file. This tele-gram was sent after Edward Hamilton's receipt of Lamond's tele-gram and before the "day letter" reply to Lamond.Christie Hamilton testified that he did not know how Lamond hadlearned his brother's home address and stated that his knowledge ofthe events which followed his letter of June 10 was limited to theactual materialization of his prediction that the workers themselveswould communicate with Edward Hamilton.Also contained in Hamilton's file was an anonymous undated mem-orandum containing the following statements :Calco is somewhat unusual in several ways.1st-a young company (started in 1915), owned since 1929by American Cyanamid Company but still headed and run byits founder.2nd-a new industry for this country-organic chemicals anddyes-and in competition with such large and wealthy companiesas Du Pont, Allied Chemical and the German I. G., and withits line of products not yet complete enough to parallel them.3rd-It has made profits but has plowed them all back intoplant.Cyanamid bought the business with its stock-also putcash into plant and hasn't even gotten back its cash yet-letalone return on its stock.4th-On account of its rapid growth and the recent bulge inbusiness has two classes of employees-those over four years withthe company (mostly a fine lot of men-not half of total) andthose employed only six months to three years, many of whomare the New Deal type of today and young incompetents.5th-The development of this business has been a fortunatething, even during the depression, for its men and the commu-nities; and besides wage earners it has probably over 400 collegemen, chemical engineers, etc. Ph. D.'s, Masters and Bachelors.6th-Have never had any labor trouble.Have had a WorksCouncil for 21/2 to 3 years. CALCO CHEMICAL COMPANY, INC.2977th-Have made a practice of advancing so many men to fore-men and superintendents that its soundest men are generally inthat group.Edward Hamilton testified that it was his "best recollection" thathe had obtained the memorandum from his brother, who told himthat he had found it.He admitted that a conclusion could unques-tionably be drawn that the document had been written by someonewho was very familiar with the internal affairs of Calco, "or pre-tended to be."Christie Hamilton stated at the hearing that he wasignorant as to how or when or from whom he had obtained thememorandum.All he could remember was that it had been deliveredto his house enclosed in an envelope, anonymous as to the sender,and that he had turned it over to Edward on about June 12 becausehe assumed that Edward would be interested in the kind of infor-mation it contained. In reply to further questions of counsel forthe Board as to whether he had made inquiries as to the originalsource of the memorandum, and the manner in which it had founditsway to his house, Christie Hamilton stated, "That is the best Ican do for you. These things don't register very strongly on mymind.It is not my business." "I don't get one in a blue moon.""It was there.That is all I know."c.Conclusions with respect to the initiation of The CalcocraftWe find the testimony of Lamond, Evans, Henderson, Felch, andEdward Hamilton, as hereinbefore related, to be wholly valuelessas an explanation of the events which culminated in the initiationof The Calcocraft. Implausible, inconsistent, and incomplete on itsface, their testimony is rendered incredible by the documentary evi-dence, found in Hamilton's file and supplemented by the testimony ofChristie Hamilton.Relying upon those portions of the record whichwe deem to be of probative value and without attempting to recon-struct herein a detailed and complete history of actual events, wefind that the respondent Calco conceived, executed, and sought toimpose upon its employees the Hamilton Plan described above, ofwhich the formation of The Calcocraft was an integral part.Ad-mittedly aware of the illegality of the Works Council, a representa-tion plan to which it had subjected its employees for over 3 years,and confronted for the first time with a threat by the A. F. of L.of genuine organization at its plant, the respondent Calco deter-mined that some other form of organization should be establishedby it as a successor to the outlawed Works Council and as an impedi-ment to the free choice of its employees.Accordingly, the respond-entCalco selected as suitable for its purposes the program oforganization embodied in the Hamilton Plan and proceeded to intro- 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDduce that program at its plant. It was as the first step in the in-troducion of the Hamilton Plan among its employees that Calcosponsored the formation of The Calcocraft.To conceal the impro-priety of its scheme and to create the impression that The Calcocraftrepresented the spontaneous and independent choice of its employees,itdelegated the performance of all overt acts in connection withthe execution of its plan to a selected group of employees, who hadbeen members of the Works Council and with whom its works man-ager was personally acquainted. It was thus pursuant to the re-spondent's instructions that The Calcocraft emerged as a rival to theA. F. of L. and a successor to the Works Council, which was formallydissolved shortly after the creation of The Calcocraft.3.Support and favored treatment of The Calcocrafta.Dealings with The CalcocraftThe contract forming a part of the Hamilton Plan was not to go intoeffect at Calco until The Calcocraft, the mechanism created by therespondent Calco as a part of that plan and as a device for furtheringthe materialization of the principles underlying the plan, had absorbedas members a majority of Calco's production employees.The recordshows that the respondent Calco sought, through various means, torecruit to the ranks of The Calcocraft the requisite percentage of em-ployees at the plant.On Sunday June 13, the day following the crea-tion of The Calcocraft and while its membership consisted of the eightpersons who had signed the certificate of association, the three officersand Hamilton met to make plans for immediate collective bargainingwith the management.After arousing the men to a realization of thedisparity between the prevailing cost of living and their current in-come and after eliciting from them other sources of dissatisfaction withtheir working conditions, Hamilton aided the officers in crystallizingthe demands to be put before the management. They were concernedwith an increase in wages of 15 cents per hour, a liberalization of thevacations policy, the gratuitous supplying of overalls by the manage-ment, and the working out of a more scientific classification of labor.At the, close of the meeting an appointment was made for that after-noon with Dempsey, Calco's works manager, who had been called athis home by Benjamin Meigs, treasurer of The Calcocraft and a formerWorks Council member. Dempsey met The Calcocraft president andtreasurer and Edward Hamilton, at the plant.Hamilton opened thenegotiations by stating that, in view of the fact that The Calcocrafthad not as yet enlisted as members a majority of Calco's employees, therequests which The Calcocraft was about to present were being madesolely on behalf of its members.Presentation of the demands was CALCO CHEMICAL COMPANY, INC.299made by The Calcocraft's president.Dempsey replied that he lackedauthority to represent the management but promised to apprise hissuperiors of the substance of the demands.On June 14 Hamiltonwrote Dempsey concerning his understanding of the scope and resultsof the conference.Both Dempsey and Jeffcott replied on June 17denying emphatically the implications in Hamilton's letter that eitheran agreement or an understanding had been reached with The Calco-craft.With respect to the demands made by The Calcocraft, Jeffcottstated in his reply, "The Company has received the requests made bythe Calcocraft on behalf of its members as set forth in Paragraph 3of your letter and will give the same careful consideration."On thesame day the company announced a liberalization of its vacationspolicy, a condition expressly sought by The Calcocraft on June 13.After a further exchange of telegrams and letters between Hamil-ton and Jeffcott, in the course of which Hamilton declared that, asof July 3, The Calcocraft represented a majority of Calco's em-ployees and demanded its recognition as exclusive bargaining agent,a conference with the management was arranged for July 8. En-closed in a letter of Hamilton to Jeffcott, datedJuly6,was a noticeof a wage increase which had been posted at the plant of the CurtissAeroplane Division of the Curtiss-Wright Corporation, where TheAircraft, a Hamilton creation, was in existence.Commenting toJeffcott on the notice, Hamilton stated : ". . . The Aircraft hasnever obtained a Certificate of Representation from the NationalLabor Relations Board, and the Curtiss Aeroplane Division of theCurtiss-Wright Corporation has never, technically, recognized TheAircraft as the sole and exclusive bargaining agency for all its em-ployees.However, it has been the practice of the Curtiss AeroplaneDivision of the Curtiss-Wright Corporation to announce wage in-creases and other action taken as the result of negotiations betweenThe Aircraft and the Management in the form of the enclosednotice ..."Present for the company at the conference of July 8 were itsranking officers and counsel and its works manager. The recorddoes not show by whom The Calcocraft was represented in additionto Edward Hamilton and its president.Hamilton repeated his de-mand for exclusive recognition and requested the company to bar-gain with The Calcocraft on that basis with respect to the demandsmade on June 13 at the first conference with Dempsey and repeatedin Hamilton's letter of June 14.Without requiring proof of Hamil-ton's claim, the company announced that, since the question of theright to exclusive representation would have to be decided by theBoard, negotiations at the conference would be undertaken with TheCalcocraft as representative of its members.After the close of the 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting, a notice addressed to all employees of Calco was posted onthe plant bulletin board. It announced the granting of a wage in-crease of five cents per hour, to be effective after the vacation period,and the supplying of overalls by the management. The openingparagraph of the notice read as follows :Following requests made by the Calcocraft in a letter to theCompany dated June 14, 1637, and following collective bargain-ing between the Management and representatives of the Calco-craft on behalf of its members, the Company makes the follow-ing announcement :The notice closed with the statement that "other requests madeby the Calcocraft in its letter will be the subject of further collectivebargaining."While Taylor admitted at the hearing that the termsof the announcement affected all employees, he contended that thecompany had, nevertheless, bargained with The Calcocraft only onbehalf of its members.A member of the Chemical Workers testi-fied that he had inferred from the announcement that The Calco-craft had been accorded exclusive bargaining rights.While, undercertain circumstances, it would not be improper under the Act for anemployer to deal with an organization representing a minority groupof employees, we find that the notice of July 8 was reasonably sub-ject to the inference that the respondent had in fact invested TheCalcocraft with exclusive dealing rights and that credit was due TheCalcocraft for the more favorable working conditions which all theemployees were to enjoy.De facto recognition of The Calcocraftas sole bargaining agent, suggested by Hamilton in his letter ofJuly 6 to Jeffcott, was thus achieved. Such recognition, we find,constituted an attempt on the part of Calco to nurture the develop-ment and growth of an organization which it had brought intoexistence a few weeks earlier.By July 8 The Calcocraft had held three general meetings; hadelected delegates to the central council, a representative body calledfor by the Hamilton Plan; had adopted unanimously and with littlediscussion the constitution prepared by Hamilton for The Aircraft andrequired by his plan; and had been confronted with a series of resigna-tions on the part of its officers. It had, according to the minutesof the meeting of July 2, authorized Hamilton to deal with the man-agement on the basis of the requests of June 13 and to demandexclusive bargaining rights "if it'appeared that there were a majoritybelonging to The Calcocraft."Although it had selected a secretary,minutes of general membership meetings and of those held by theExecutive Board were prepared by Hamilton.At a meeting of themembership on July 8 Hamilton announced the 5-cent increasepromised by the Company earlier that day and explained that Calco's CALCO CHEMICAL COMPANY, INC.301financial condition did not warrant a greater concession.The mem-bership found the increase unsatisfactory and, according to the min-utes, passed a resolution directing the Executive Board and Hamiltonto engage in further bargaining on that point.Although the minutesdo not reflect the nature of the discussion at this meeting, there is testi-mony showing that the membership expressed disappointment at thefailure of Hamilton to exact a 15-cent increase, as he had uncondi-tionally promised at earlier meetings, and at the inability of Hamiltonto explain why the delegates had not been consulted prior to acqui-escence to the company's terms.A subsequent conference between theExecutive Board of The Calcocraft and the Board of Directors ofCalco, held on July 12, brought no further concession from the com-pany as to the extent of the announced wage increase.ThereuponThe Calcocraft 'requested an advancement of the effective date of theincrease as announced on July 8, and the company posted a secondnotice at the plant on August 4 declaring that the increase wouldbecome effective at an earlier date.Taylor, testifying on behalf ofCalco, stated that the company's action in altering the terms of theJuly 8 notice was due to a "combination of circumstances." "As timewent on, and prior to the ending of the vacations," he said of the com-pany, "it considered the feeling that existed, that we heard around theplant, that it would be more proper to advance that date, and it de-cided to do it."We find that the company's action was motivated bya desire to mollify those employees who had joined The Calcocraftwith the expectation that it would operate as a genuine collective bar-gaining agency and to attract, by further concessions represented tohave been achieved through the efforts of The Calcocraft, those whohad abstained from becoming members.A considerable exchange of correspondence and several conferences,between Hamilton and the company's officers, followed the posting ofthe August-4 notice.Demands for exclusive bargaining rights weremade by Hamilton and the form and substance of his proposed con-tract were discussed.The record does not show, however, that Calcoformally acceded to the demands for recognition and there is noevidence that the proposed contract, completing the Hamilton Plan,was entered into between the company and The Calcocraft. TheCalcocraft had, on July 13, 1937, petitioned the Board for an investi-gation and certification of representatives and, on August 10, 1937,the Chemical Workers filed charges with the Board alleging that TheCalcocraft was a company-dominated union. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Comparative treatment accorded the Chemical Workers and TheCalcocraftDuring the period of negotiations between Calco and The Calco-craft, the A. F. of L. was attempting to forge ahead in its promotionalefforts.By July 8 the Chemical Workers had been chartered by theA. F. of L. as a federal labor union for the production employees ofboth respondents, and permanent officers had been elected.About900 pledge cards had been signed, and the most energetic support ofthe A. F. of L. and the Chemical Workers came from the employeesin the new construction and instrument units of the plant. The recordshows that, during the coexistence of both organizations, there washeated and continuous rivalry between them for the membership ofCalco's employees.There is also evidence that Calco did not main-tain a position of neutrality but allied itself with The Calcocraft inits battle against the A. F. of L. and the Chemical Workers. Thusduring the first week of A. F. of L. organizational activity, accord-ing to the testimony of George Shea, the most active solicitor for thatorganization, the superintendent of the new construction unit, inwhich Shea was employed, informed him that installation of anA. F. of L. local at Calco would bring about a serious curtailmentof work in his unit and advised him that he was "too old" to engagein organizational work.The testimony of another active A. F. of L.member is that early in July a foreman in the new construction unitannounced to him that if the A. F. of L. came into the plant the unitwould be shut down in three months. According to the testimony of athird A. F. of L. member, a supervisor in the instrument department,one Reeves, questioned the witness about the A. F. of L. and aboutthe wisdom of having "an outside organization" handle his affairsand commented, "Well, I don't think that is a good idea to haveoutside men."During the middle of July one of the witnesses heardthe superintendent of one of the Calco buildings express his belief tothemen in his building that an independent union was the besttype of organization for a plant of Calco's size and that the advent ofthe A. F. of L. at Calco would mean strikes and trouble to the com-pany and a loss of time to the men. Late in July or early in August asuperintendent in the instrument division questioned one of the wit-nesses about his union affiliation and declared, in reply to the witness'admission that he was an A. F. of L. member, "I didn't think youwould let me down like that." The record shows that the hostility ofCalco's supervisory officials toward the A. F. of L. contrasted mark-edly with the favored treatment bestowed upon The Calcocraft. Thereis evidence that foremen and other supervisors extolled the virtuesof The Calcocraft to the employees under them, urged employees tojoin it, and encouraged attendance at its meetings.An employee in CALCO CHEMICAL COMPANY, INC.303the instrument department testified, in this connection, that his super-visor had suggested that he attend a meeting of The Calcocraft andprepare for that supervisor a list of the persons present.Efforts to impede A. F. of L. organization and encourage member-ship in The Calcocraft took the further form of proscribing solicita-tion of members by the A. F. of L. and according freedom to TheCalcocraft to engage in organizational activities prohibited to itsrival.Thus, although both unions solicited members on companytime and property during the first days of their existence, only theleader of the A. F. of L. was reprimanded by Calco's works man-ager and ordered to refrain from such action. It was only afterthe works manager, at the behest of the A. F. of L. leader, had lookedout of the window of his office and observed a representative of therival organization engaged in signing up'members, that both organ-izations were allowed three days of unhampered solicitation.Afterthe expiration of the three-day period, The Calcocraft, according tothe uncontroverted testimony of several witnesses, held informal pub-lic organization meetings on company property and solicited memberson company time without hindrance or restraint.A number of fore-men attended these informal meetings.The A. F. of L. did not, how-ever, enjoy the same good fortune. Shea, chairman of the ChemicalWorkers, testified that, when he and the financial secretary of theChemical Workers engaged in soliciting members on company prop-erty but on their own time, although those whom they approachedwere disabled from working because of rain, Calco's chief guard or-dered them off the company's property. The guard explained to Sheaand his associate that his action was in pursuance of instructions fromthe works manager.When, further according to Shea's testimony,Shea complained to the works manager, the latter merely enunciateda general prohibition against solicitation during working hours.OnJuly 8 the works manager informed both unions that thereafter therewas to be no solicitation by either on company time.The record reveals the use by Calco of still another device foreliminating the ChemicalWorkers as a rival of The Calcocraft.This manifested itself in the demotion, transfer, lay-off, or dischargeof active members of the Chemical Workers. Patrick J. McCloskey,financial secretary of the Chemical. Workers and an ardent solicitorin its behalf, testified that about June 24 John Malloy, foreman ofcarpenters in the new construction unit, told him to report to thelabor gang "indefinitely," saying, "You are running all over theplant.I got to have some place where I can watch you."WhenMcCloskey asked for an explanation, his foreman stated, "Well, yourunion activities."Although the change did not carry a decreasein wages, it was a demotion for McCloskey, who had been a carpen- 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDter'shelper, because the work done by the labor gang was of amenialcharacter, consisting mainly of ditch digging.McCloskeywas returned to his regular work a few days later after he hadcomplained to the works manager.The superintendent of the newconstruction unit cautioned him, upon his return, that if he leftthe immediate locale of his job at any time for any reason he wouldbe discharged.A few days later the prohibition was relaxed but,McCloskey testified, his activities were thereafter closely watchedby the superintendent.McCloskey was discharged a few weeks afterhe had been restored to his job as carpenter's helper.Lamond,charter member of The Calcocraft, appeared to have learned of thedischarge before notice thereof was given to McCloskey.The nexttransfer of importance affected George Shea, chairman of the Chem-icalWorkers and the prime mover in the campaign to establish aCalco local of the A. F. of L. Shea testified that, during the middleof August, he was transferred from the new construction unit ofCalco to the Beetle building, located within the same geographicalareaas Calco but operated directly by American Cyanamid Com-pany.Upon his return to Calco on August 31, the superintendentof the new construction unit directed him to quit entirely his "Goddamned labor activities."When Shea protested that the breadthof the order constituted an interference with his rights under theAct, the superintendent replied, "You are either going to cut themout, or it is going to be you or me." There is also evidence of anumber of lay-offs in the new construction unit during the earlypart of August.Of those affected, all but a negligible proportionwere members of the Chemical Workers.Members of The Calco-craft appear to have escaped these further forms of mistreatmentvisited upon their competitors.None of the foremen or other supervisory officials, to whom mem-bers of the Chemical Workers attributed the foregoing statementsand actions, testified at the hearing.Taylor, Calco's vice president,stated on behalf of Calco that he had issued instructions to thecompany's works manager that a policy of impartiality was to befollowed with regard to the union activities of its employees butthat he, Taylor, had not discussed the company's policy with theforemenand other supervisors.. This contention cannot validly beinterposed as a defense.The respondent is answerable for the con-duct of those who represent it among its employees.6We find, uponthe basis of the evidence, that Calco, through its supervisory officials,9Matter of The A.S. Abell CompanyandInternational Printing and Pressmen's Union,5 N. L. R.B. 644, 97 F. 2d 951;Matter of Virginia Ferry CorporationandInternationalSeamen's Union,8 N. L. R.B. 730, 101 F. (2d) 103 (C. C. A. 4,January 9,1939) ;Matter of Ward Baking CompanyandCommittee for Industrial Organization,8N. L. R. B.558;Matter of Tennessee Copper Companyand A.F.of L.Federal Union No. 2116¢, 8N. L. R. B.575, 9 N.L. R. B. 117. CALCO CHEMICAL COMPANY, INC.305uttered hostile statements against the A. F. of L. and the ChemicalWorkers, impeded membership solicitation by it, and singled out itsmembers for punishment and abuse, while The Calcocraft was clearlyfavored and supported.We find that the contrast in treatment wasmotivated by a desire to foster the growth of The Calcocraft andto eliminate the A. F. of L. and the Chemical Workers as a rivalto the organization which the respondent Calco had selected for itsemployees.4.Conclusions as to domination and support of The CalcocraftWe have found, in the foregoing, that the respondent Calco ini-tiated and sponsored the formation of The Calcocraft and engagedin various forms of promotional activity on its behalf.We findthat such conduct, standing alone, constitutes an unfair labor practicewithin the meaning of Section 8 (2) of the Act.Moreover, therespondent's acts in this connection constituted part of a broaderprogram of employee relations which it aimed to impose upon itsemployees by adopting the Hamilton Plan at its plant. The Ham-ilton Plan, we have found, if followed, would subject a labor organi-zation to utter domination by the employer, regardless of how suchorganization first came into being.The Calcocraft was thus notonly brought into existence by the respondent Calco and therebydeprived congenitally of the power to function as a true bargainingagency but the pattern of its operation was to be of such a natureas to perpetuate its subjugation to the will of its creator.We find that the respondent Calco, by initiating the formationof The Calcocraft, by engaging in promotional activities on its behalf,and by attempting to introduce the Hamilton Plan among its em-ployees through the medium of The Calcocraft, has dominated andinterfered with the formation and administration of The Calcocraftand has contributed support to it.The respondent Calco has therebyinterfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed by Section 7 of the Act.B. The dischargesIn his Intermediate Report, the Trial Examiner found that JohnJ.Wheeler, Patrick McCloskey, Woodrow Hardy, and Thomas Littellhad been discharged "by agents of the respondents"for the reasonthat each of them "joined and assisted a labor organization knownas the Chemical Workers Union, Local No. 20923, and engaged inconcerted activities for the purpose of collective bargaining and othermutual aid and protection."He found, further, that, by these dis-charges, the respondents have discouraged membership "in the labor 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization known as the Chemical Workers Union, Local No.20923,"and have interfered with, restrained, and coerced their employeesin the exercise of their right to self-organization under Section '7of the Act.The Trial Examiner recommended that the respondents, in order toeffectuate the policies of the Act, offer to the four persons named above"employment in the positions formerly held by them with all therights and privileges previously enjoyed by them" and make eachof them whole for any loss of pay each may have suffered by reasonof his discharge "by payment to each of them of such sum of moneyas they would normally have earned as wages from the date of dis-charge to the date of offer of employment, less the amount earnedby each of them during such period."A further recommendationof the Trial Examiner in this respect was that the respondents ceaseand desist from discouraging membership in any labor organizationby discrimination in regard to hire and tenure of employment orany term or condition of employment.While we have deemed it necessary, because of the objections ofthe intervenor, to make independent findings upon the record as tothe respondent's interference with, domination and support of TheCalcocraft, no objections have been raised as to the Trial Examiner'sfindings of discrimination under Section 8 (3) of the Act, and, sincethe respondent has complied with the Trial Examiner's recommenda-tions for remedying the latter unfair labor practice, it is unnecessaryto make findings on the allegations in this branch of the case.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in SectionIII above, occurring in connection with the operations of the respond-ents described in Section I above, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYWe have found that the respondent Calco sponsored the initiationof The Calcocraft as a labor organization of its employees and engagedin promotional activities on its behalf by various acts of favoritismand support.We have also found that initiation of The Calcocraftwas effected by the respondent Calco as the first step in the executionof the Hamilton Plan, a unified and interrelated program of employees-organization and industrial relations, which we deem to be patentlyunlawful under the Act, and inseparable as to its component parts CALCO CHEMICAL COMPANY, INC.307and provisions.Since the respondent Calco has complied with theTrialExaminer's recommendation that it disestablish The Calco-craft as a bargaining agency for its employees and that it withdrawrecognition therefrom as such agency,we consider it unnecessary toorder Calco to take the affirmative action which we usually deem neces-sary to effectuate the policies of the Act in this respect.We shall,however, order Calco to cease and desist from dominating or inter-fering with the administration of, or contributing support to TheCalcocraft.We shall also order it to cease and desist from executingor attempting to execute the Hamilton Plan or any part or provisionthereof or any similar plan or program.Because we deem it neces-sary to effectuate the policies of the Act, we shall require Calco tocease and desist from recognizing The Calcocraft as the bargainingagency for any of its employees.We have also found that the respondent Calco has interfered withits employees in the exercise of the rights guaranteed in Section 7 ofthe Act. In view, however,of Calco's compliance with the Trial Ex-aminer's recommendations also in this respect, we shall issue no orderas to these unfair labor practices.Nor do we deemit necessary torequire it to post notices stating that it will cease and desist fromengaging in the unfair labor practices hereinbefore found to havebeen committed by it.The Trial Examiner found that the respondents had engaged inunfair labor practices within the meaning of Section 8(3) of theAct, and recommended that the respondents cease and desist fromsuch conduct and reinstate with back pay Wheeler, McCloskey, Har-dy, and Littell.Since the respondent Calco has complied with thelatter recommendation and to that extent with the former,it is un-necessary for us to make findings of fact and conclusions of law, orto issue an order based thereon.We shall not, however,dismiss thecomplaint in this respect,as the recommendations of the Trial Ex-aminer contemplate a continuing course of conduct on the part ofthe respondent Calco.Upon the foregoing findings of fact and upon the entire recordin the case,the Board makes the following :CONCLUSIONS OF LAW1.Chemical Workers Local No. 20923, A. F. of L., and The Calco-craft are labor organizations, within the meaning of Section 2 (5) ofthe Act.2.By attempting to introduce the Hamilton Plan among its em-ployees and by sponsoring the initiation of The Calcocraft and en-gaging in promotional efforts on its behalf by various acts of favor-itism and support, concurrently with mistreatment of the Chemical169134-39-vol 12-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorkers, the respondent, The Calco Chemical Company, Inc., hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent, The Calco Chemical Company, In, has engaged in andis engaging in unfair labor practices, within the meaning of Section8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, The Calco Chemical Company, Inc., Bound Brook, NewJersey, and its officers, agents, successors, and assigns shall:1.Cease and desist from:(a) In any manner dominating, or interfering with the adminis-tration of, or contributing support to, The Calcocraft or any otherlabor organization of its employees;(b)Executing or attempting to execute the Hamilton Plan orany part or provision thereof or any similar plan or program;(c)Recognizing The Calcocraft as a representative of any of itsemployees for the purpose of dealing with the respondent concern-ing grievances, labor disputes, rates of pay, wages, hours of employ-ment, or other conditions of employment.2.Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order what steps therespondent, The Calco Chemical Company, Inc., has taken to complyherewith.The Board finds that this action will effectuate thepolicies of the Act.It is further ordered that the complaint be, and it hereby is,dismissed without prejudice in so far as it charges that the re-spondent,American Cyanamid Company, has engaged in unfairlabor practices.